UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6194 UTC North American Fund, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 555 S. Flower Street, 35th Floor, Los Angeles, CA 90071 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. UTC North American Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 64.5% Automobiles - 1.6% Ford Motor Co. (a) $ Computers & Peripherals - 5.1% Apple Inc. (a) EMC Corp. (a) Diversified Financial Services - 0.3% Bank of America Corp. Citigroup, Inc. Electric Utilities - 3.4% Duke Energy Corp. Electronic Equipment, Instruments & Components - 0.8% Corning Inc. Food Products - 3.1% Kraft Foods, Inc. - Class A Health Care Providers & Services - 1.9% UnitedHealth Group, Inc. WellPoint Inc. Hotels, Restaurants & Leisure - 4.7% Ctrip.com International Ltd. - ADR (a)(f) McDonald's Corp. Yum! Brands, Inc. Household Products - 1.5% The Procter & Gamble Co. Industrial Conglomerates - 2.9% 3M Co. Internet Software & Services - 3.8% Baidu, Inc. - ADR (a)(f) Google Inc. - Class A (a) IT Services - 4.5% Automatic Data Processing, Inc. International Business Machines Corp. (IBM) Life Science Tools & Services - 0.9% Agilent Technologies, Inc. (a) Machinery - 2.1% Caterpillar Inc. Metals & Mining - 0.7% Cliffs Natural Resources Inc. Multiline Retail - 2.3% Target Corp. Oil, Gas & Consumable Fuels - 9.8% Canadian Natural Resources Ltd. (f) Chevron Corp. Exxon Mobil Corp. Pharmaceuticals - 3.0% Pfizer Inc. Road & Rail - 0.0% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.5% Intel Corp. Specialty Retail - 1.5% The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 2.1% Coach, Inc. Thrifts & Mortgage Finance - 2.7% New York Community Bancorp, Inc. Tobacco - 2.6% Altria Group, Inc. Wireless Telecommunication Services - 1.7% American Tower Corp. - Class A (a) TOTAL COMMON STOCKS (Cost $19,036,815) EXCHANGE TRADED FUNDS - 7.6% Investment Companies - 7.6% Energy Select Sector SPDR Fund iShares Dow Jones U.S. Healthcare Providers Index Fund iShares iBoxx $ Investment Grade Corporate Bond Fund TOTAL EXCHANGE TRADED FUNDS (Cost $2,475,093) Principal Amount Value ASSET BACKED SECURITIES - 0.5% Continental Airlines Inc. Pass Thru Certificates $ Series 2000-2, 7.707%, 10/02/2021 ((Acquired 07/19/2005, Cost $62,109)) (b)(c)(e) FedEx Corp. 1993-A, 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES (Cost $139,168) CORPORATE BONDS - 15.1% Energy Equipment & Services - 0.0% Rowan Companies 5.880%, 03/15/2012 Insurance - 3.8% Sagicor Finance Ltd. 7.500%, 05/12/2016 (f) Metals - 2.9% Usiminas Commercial Ltd 7.250%, 01/18/2018 ((Acquired various detes, Cost $786,156)) (b)(c)(f) Oil, Gas & Consumable Fuels - 3.5% Petroldrill Four Ltd. 4.620%, 04/15/2016 Petroleum Co. of Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (f) Talisman Energy, Inc. 7.750%, 06/01/2019 (f) Road & Rail - 0.4% Norfolk Southern Corp. 5.257%, 09/17/2014 Tobacco - 0.9% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 3.6% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Canadian Pacific Railway Co. 7.250%, 05/15/2019 (f) TOTAL CORPORATE BONDS (Cost $4,029,788) MORTGAGE BACKED SECURITIES - 0.9% GS Mortgage Securities Corp. II Series 2007-GG10, Class A4, 5.807%, 08/10/2045 (d) TOTAL MORTGAGE BACKED SECURITIES (Cost $186,214) SHORT TERM INVESTMENTS - 18.5% US Treasury Bills - 18.5% United States Treas Bills 0.03%, 02/09/2012 0.03%, 02/16/2012 0.04%, 03/01/2012 0.04%, 03/08/2012 0.05%, 03/29/2012 0.07%, 05/31/2012 TOTAL SHORT TERM INVESTMENTS (Cost $5,104,474) Total Investments(Cost $30,971,552) - 107.1% Liabilities in Excess of Other Assets - (7.1)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Restricted. The total value of restricted securities is $862,658 (3.1% of net assets) at September 30, 2011. (c) 144A Security. (d) Variable Rate. (e) Illiquid Security. The total value of illiquid securities is $63,908 (0.2% of net assets) at September 30, 2011. (f) Foreign Issued Security. The total value of these securities amounted to $4,438,280 (16.1% of net assets) at September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation -1,432,987 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The investments whose values are based on quoted market prices in active market, and are therefore classified within level 1, include active listed domestic equities (including rights and warrants) included listed ADRs, Exchange Traded Funds and Preferred Stocks. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2.These include, fixed income, ADRs and restricted stock securities. The following is a summary of the inputs used to value the Fund's (Portfolio's) net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Asset Backed Securities - Common Stocks - - Corporate Bonds - - Investment Company - - Mortgage Backed Securities - - Short-Term Investments - - Total** Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) September 30, 2011 Fair Value as of 12/31/10 $ Total unrealized gain (losses) included in earnings ) Total realized gain (losses) included in earnings - Net purchase (sales) - Transfer in (out) - Fair Value as of 9/30/11 $ The amount of total gains or losses for the period included in net increase (decrease) in net asset applicable to outstanding shares attributed to the change in unrealized gains or losses relating to assets still held at the reporting date $ - In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1, Level 2 and Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. FASB ASC 815, Derivatives and Hedging (ASC 815) is intended to improve financial reporting about derivative instruments by requiring enhanced disclosures to enable investors to better understand how and why the Funds use derivative instruments, how these derivative instruments are accounted forandtheir effectsonthe Funds’ financial positionandresults of operations.The UTC North American Fund did not maintain any positions in derivative instruments or engaged in hedging activities during the period ended September 30, 2011. **Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UTC North American Fund, Inc. By /s/ Amoy Van Lowe Amoy Van Lowe, President Date11/11/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Amoy Van Lowe Amoy Van Lowe, President Date11/11/2011 By /s/ Michelle Persad Michelle Persad, Treasurer Date11/11/2011
